WOODLEY, Judge.
The information was in two counts, the second alleging the killing of Elvis Mason by appellant by negligence and carelessness while engaged in the unlawful act of operating a motor vehicle upon a public highway while intoxicated.
Both counts were submitted to the jury, and appellant was found “guilty as charged” and assessed a fine of $500.
It is well settled that it is a felony for an intoxicated driver of an automobile upon a public highway to kill another person by negligence, accident or mistake. Art. 802c Vernon’s Ann.P.C.; Jones v. State, 160 Tex.Cr.R. 640, 274 S.W.2d 400; Munoz v. State, 162 Tex.Cr.R. 331, 285 S.W.2d 729, and cases cited.
The authorities cited require that the conviction be set aside.
The judgment is reversed and the cause remanded.